DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
2.	Amendments filed December 20, 2021 are acknowledged.
3.	All rejections not explicitly maintained herein are withdrawn.
Status of Claims
4.	Claims 1-16 are pending and under consideration herein.
Claim Objections
5.	Claims 2 and 4-14 are objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.         Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 110032-95-6. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 110032-95-6, Entered STN: 29 Aug 1987].

    PNG
    media_image1.png
    551
    883
    media_image1.png
    Greyscale

            RN 110032-95-6 wherein in instant formula XXIII, Y is –C=O, R1, R2, and R3 are H and F, R9 is H, R12 is aryl substituted with methyl, X is a bond, one of R4, R5, and R6 is methyl and the others are H.
Registry number 110032-95-6 is available as prior art as of 29 Aug 1987, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.


    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Regarding the compositions of claim 31, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 110032-95-6 discloses a mass solubility of 0.00037 g/L in unbuffered water at pH 7.00. This teaching of 0.00037 g of RN 110032-95-6 in 1 L of water anticipates the claimed composition, wherein the compounds are present with an excipient (i.e., water). 
Conclusion
9.	Claims 15 and 16 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626